Name: Commission Implementing Regulation (EU) 2015/1390 of 13 August 2015 amending for the 233rd time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network
 Type: Implementing Regulation
 Subject Matter: international affairs;  politics and public safety
 Date Published: nan

 14.8.2015 EN Official Journal of the European Union L 215/6 COMMISSION IMPLEMENTING REGULATION (EU) 2015/1390 of 13 August 2015 amending for the 233rd time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network, (1) and in particular Article 7(1)(a) and (5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) From 22 May 2015 to 15 June 2015, by way of four decisions taken on 22 May 2015, 15 June 2015, 26 June 2015 and 10 July 2015 respectively, the Sanctions Committee of the United Nations Security Council (UNSC) decided to amend six entries on the list of natural persons to whom the freezing of funds and economic resources should apply and five entities on that list. On 6 August 2015, the Sanctions Committee decided to add one entity to the list. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly. (4) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately. HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 August 2015. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instrument (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The following entries shall be amended under the heading Natural persons: (a) The entry Aiman Muhammed Rabi Al-Zawahiri (alias (a) Ayman Al-Zawahari, (b) Ahmed Fuad Salim, (c) Al Zawahry Aiman Mohamed Rabi Abdel Muaz, (d) Al Zawahiri Ayman, (e) Abdul Qader Abdul Aziz Abdul Moez Al Doctor, (f) Al Zawahry Aiman Mohamed Rabi, (g) Al Zawahry Aiman Mohamed Rabie, (h) Al Zawahry Aiman Mohamed Robi, (i) Dhawahri Ayman, (j) Eddaouahiri Ayman, (k) Nur Al Deen Abu Mohammed, (l) Ayman Al Zawahari, (m) Ahman Fuad Salim, (n) Abu Fatma, (o) Abu Mohammed). Title: (a) Doctor, (b) Dr. Date of birth: 19.6.1951. Place of birth: Giza, Egypt. Nationality: Egyptian. Passport No: (a) 1084010 (Egyptian passport), (b) 19820215. Other information: (a) Former operational and military leader of Egyptian Islamic Jihad, now a close associate of Usama Bin Laden, (b) Believed to be in the Afghanistan/Pakistan border area. Date of designation referred to in Article 2a (4) (b): 25.1.2001. under the heading Natural persons is replaced by the following: Aiman Muhammed Rabi Al-Zawahiri (alias (a) Ayman Al-Zawahari, (b) Ahmed Fuad Salim, (c) Al Zawahry Aiman Mohamed Rabi Abdel Muaz, (d) Al Zawahiri Ayman, (e) Abdul Qader Abdul Aziz Abdul Moez Al Doctor, (f) Al Zawahry Aiman Mohamed Rabi, (g) Al Zawahry Aiman Mohamed Rabie, (h) Al Zawahry Aiman Mohamed Robi, (i) Dhawahri Ayman, (j) Eddaouahiri Ayman, (k) Nur Al Deen Abu Mohammed, (l) Ayman Al Zawahari, (m) Ahman Fuad Salim, (n) Abu Fatma, (o) Abu Mohammed). Title: (a) Doctor, (b) Dr. Date of birth: 19.6.1951. Place of birth: Giza, Egypt. Nationality: Egyptian. Passport No: (a) 1084010 (Egyptian passport), (b) 19820215. Other information: (a) Leader of Al-Qaida, (b) Former operational and military leader of Egyptian Islamic Jihad, was a close associate of Usama Bin Laden (deceased), (c) Believed to be in the Afghanistan/Pakistan border area. Date of designation referred to in Article 2a (4) (b): 25.1.2001. (b) The entry Yasser Mohamed Ismail Abu Shaweesh (alias Yasser Mohamed Abou Shaweesh). Address: Germany. Date of birth: 20.11.1973. Place of birth: Benghazi, Libya. Nationality: Stateless Palestinian. Passport No: (a) 939254 (Egyptian travel document), (b) 0003213 (Egyptian passport), (c) 981358 (Egyptian passport), (d) C00071659 (passport substitute issued by the Federal Republic of Germany). Other information: (a) In prison in Germany; (b) His brother is Ismail Mohamed Ismail Abu Shaweesh. Date of designation referred to in Article 2a (4) (b): 6.12.2005. under the heading Natural persons is replaced by the following: Yasser Mohamed Ismail Abu Shaweesh (alias Yasser Mohamed Abou Shaweesh). Address: Germany (in prison). Date of birth: 20.11.1973. Place of birth: Benghazi, Libyan Arab Jamahiriya. Nationality: Stateless Palestinian. Passport No: (a) 939254 (Egyptian travel document), (b) 0003213 (Egyptian passport), (c) 981358 (Egyptian passport), (d) C00071659 (passport substitute issued by the Federal Republic of Germany). Other information: (a) Sentenced to 5 years and 6 months imprisonment in Germany on 6 Dec. 2007. Date of designation referred to in Article 2a (4) (b): 6.12.2005. (c) The entry Nasir 'Abd-Al-Karim 'Abdullah Al-Wahishi (alias (a) Nasir al-Wahishi, (b) Abu Basir Nasir al-Wahishi, (c) Naser Abdel Karim al-Wahishi, (d) Nasir Abd al-Karim al-Wuhayshi, (e) Abu Basir Nasir Al-Wuhayshi, (f) Nasser Abdul- karim Abdullah al-Wouhichi, (g) Abu Baseer al-Wehaishi, (h) Abu Basir Nasser al-Wuhishi, (i) Abdul Kareem Abdullah Al-Woohaishi, (j) Nasser Abdelkarim Saleh Al Wahichi, (k) Abu Basir, (l) Abu Bashir). Date of birth: (a) 1.10.1976, (b) 8.10.1396 (Hijri Calendar). Place of birth: Yemen. Nationality: Yemeni. Passport No: 40483 (Yemeni passport number issued on 5.1.1997). Other information: Was in prison in Yemen between 2003 and 2006. Date of designation referred to in Article 2a (4) (b): 19.1.2010. under the heading Natural persons is replaced by the following: Nasir 'Abd-Al-Karim 'Abdullah Al-Wahishi (alias (a) Nasir al-Wahishi, (b) Abu Basir Nasir al-Wahishi, (c) Naser Abdel Karim al-Wahishi, (d) Nasir Abd al-Karim al-Wuhayshi, (e) Abu Basir Nasir Al-Wuhayshi, (f) Nasser Abdul- karim Abdullah al-Wouhichi, (g) Abu Baseer al-Wehaishi, (h) Abu Basir Nasser al-Wuhishi, (i) Abdul Kareem Abdullah Al-Woohaishi, (j) Nasser Abdelkarim Saleh Al Wahichi, (k) Abu Basir, (l) Abu Bashir). Date of birth: (a) 1.10.1976, (b) 8.10.1396 (Hijri Calendar). Place of birth: Yemen. Nationality: Yemeni. Passport No: 40483 (Yemeni passport number issued on 5.1.1997). Other information: (a) Since 2007, leader of Al-Qaida in Yemen (AQY). (b) Since Jan. 2009, leader of Al-Qaida in the Arabian Peninsula operating in Yemen and Saudi Arabia (c) Associated with senior Al-Qaida leadership (d) claims he was secretary to Usama Bin Laden (deceased) prior to 2003. (e) Arrested in Iran and extradited to Yemen in 2003, where he escaped from prison in 2006 and remains fugitive as at Jan. 2010. Date of designation referred to in Article 2a (4) (b): 19.1.2010. (d) The entry Ibrahim Hassan Tali Al-Asiri (alias (a) Ibrahim Hassan Tali Asiri, (b) Ibrahim Hasan Talea Aseeri, (c) Ibrahim Hassan al-Asiri, (d) Ibrahim Hasan Tali Asiri, (e) Ibrahim Hassan Tali Assiri, (f) Ibrahim Hasan Tali'A 'Asiri, (g) Ibrahim Hasan Tali al-'Asiri, (h) Ibrahim al-'Asiri, (i) Ibrahim Hassan Al Asiri, (j) Abu Saleh, (k) Abosslah, (l) Abu-Salaah). Address: Yemen. Date of birth: (a) 19.4.1982, (b) 18.4.1982, (c) 24.6.1402 (Hijri Calendar). Place of birth: Riyadh, Saudi Arabia. Nationality: Saudi Arabian. Passport No: F654645 (Saudi Arabian passport number, issued on 30.4.2005, expired on 7.3.2010, issue date in Hijri Calendar 24.06.1426, expiry date in Hijri Calendar 21.03.1431). National identification No: 1028745097 (Saudi Arabian civil identification number). Other information: (a) Operative and principal bomb maker of Al-Qaida in the Arabian Peninsula; (b) Believed to be hiding in Yemen as at March 2011; (c) Wanted by Saudi Arabia; (d) INTERPOL Orange Notice (file #2009/52/OS/CCC, #81) has been issued for him; (e) Associated with Nasir 'abd-al-Karim 'Abdullah Al-Wahishi, Said Ali al-Shihri, Qasim Yahya Mahdi al-Rimi and Anwar Nasser Abdulla Al-Aulaqi. Date of designation referred to in Article 2a (4) (b): 24.3.2011. under the heading Natural persons is replaced by the following: Ibrahim Hassan Tali Al-Asiri (alias (a) Ibrahim Hassan Tali Asiri, (b) Ibrahim Hasan Talea Aseeri, (c) Ibrahim Hassan al-Asiri, (d) Ibrahim Hasan Tali Asiri, (e) Ibrahim Hassan Tali Assiri, (f) Ibrahim Hasan Tali'A 'Asiri, (g) Ibrahim Hasan Tali al-'Asiri, (h) Ibrahim al-'Asiri, (i) Ibrahim Hassan Al Asiri, (j) Abu Saleh, (k) Abosslah, (l) Abu-Salaah). Address: Yemen. Date of birth: (a) 19.4.1982, (b) 18.4.1982, (c) 24.6.1402 (Hijri Calendar). Place of birth: Riyadh, Saudi Arabia. Nationality: Saudi Arabian. Passport No: F654645 (Saudi Arabian passport number, issued on 30.4.2005, expired on 7.3.2010, issue date in Hijri Calendar 24.06.1426, expiry date in Hijri Calendar 21.03.1431). National identification No: 1028745097 (Saudi Arabian civil identification number). Other information: (a) Operative and principal bomb maker of Al-Qaida in the Arabian Peninsula; (b) Believed to be hiding in Yemen as at March 2011; (c) Wanted by Saudi Arabia; (d) Also associated with Nasir 'abd-al-Karim 'Abdullah Al-Wahishi, Qasim Yahya Mahdi al-Rimi and Anwar Nasser Abdulla Al-Aulaqi. Date of designation referred to in Article 2a(4)(b): 24.3.2011. (e) The entry Adil Muhammad Mahmud Abd Al-Khaliq (alias (a) Adel Mohamed Mahmoud Abdul Khaliq; (b) Adel Mohamed Mahmood Abdul Khaled). Date of birth: 2.3.1984. Place of birth: Bahrain. Nationality: Bahraini. Passport No: 1632207 (Bahraini). Date of designation referred to in Article 2a (4) (b): 10.10.2008. under the heading Natural persons is replaced by the following: Adil Muhammad Mahmud Abd Al-Khaliq (alias (a) Adel Mohamed Mahmoud Abdul Khaliq; (b) Adel Mohamed Mahmood Abdul Khaled). Date of birth: 2.3.1984. Place of birth: Bahrain. Nationality: Bahraini. Passport No: 1632207 (Bahraini). Other Information: (a) Has acted on behalf of and provided financial, material and logistical support to Al-Qaida and the Libyan Islamic Fighting Group (LIFG); (b) Arrested in the United Arab Emirates (UAE) in Jan. 2007 on charges of being a member of Al-Qaida and the LIFG; (c) Following his conviction in the UAE in late 2007, he was transferred to Bahrain in early 2008 to serve out the remainder of his sentence; (d) Following his release in 2008, he resumed fundraising activities for Al-Qaida, at least through 2012; (e) He also collected money for the Taliban. Date of designation referred to in Article 2a (4) (b): 10.10.2008. (f) The entry Ibrahim Ali Abu Bakr Tantoush (alias (a) Abd al-Muhsin, (b) Ibrahim Ali Muhammad Abu Bakr, (c) Abdul Rahman, (d) Abu Anas, (e) Ibrahim Abubaker Tantouche, (f) Ibrahim Abubaker Tantoush, (g) Abd al-Muhsi, (h) Abd al- Rahman, (i) Al-Libi). Address: Johannesburg, South Africa. Date of birth: 1966. Place of birth: al Aziziyya, Libya. Nationality: Libyan. Passport No: 203037 (Libyan passport issued in Tripoli). Other information: (a) Associated with Afghan Support Committee (ASC), Revival of Islamic Heritage Society (RIHS) and the Libyan Islamic Fighting Group (LIFG). Date of designation referred to in Article 2a (4) (b): 11.1.2002. under the heading Natural persons is replaced by the following: Ibrahim Ali Abu Bakr Tantoush (alias (a) Abd al-Muhsin, (b) Ibrahim Ali Muhammad Abu Bakr, (c) Abdul Rahman, (d) Abu Anas, (e) Ibrahim Abubaker Tantouche, (f) Ibrahim Abubaker Tantoush, (g) Abd al-Muhsi, (h) Abd al- Rahman, (i) Abdel Ilah Sabri (false identity related to fraudulent South African identification number 6910275240086 linked to South African passport number 434021161, both documents have been confiscated)). Address: Tripoli, Libya (as at Feb. 2014). Date of birth: 2.2.1966. Place of birth: al Aziziyya, Libya. Nationality: Libyan. Passport No: (a) Libyan passport number 203037, issued in Tripoli, Libya (b) Libyan passport number 347834, issued under name Ibrahim Ali Tantoush, expired on 21 Feb. 2014). Other information: (a) Associated with Afghan Support Committee (ASC), Revival of Islamic Heritage Society (RIHS) and the Libyan Islamic Fighting Group (LIFG) Photograph and fingerprints available for inclusion in the INTERPOL-UNSC Special Notice. Date of designation referred to in Article 2a (4) (b): 11.1.2002. (g) The entry Zulkifli Abdul Hir (alias (a) Musa Abdul Hir, (b) Muslimin Abdulmotalib, (c) Salim Alombra, (d) Armand Escalante, (e) Normina Hashim, (f) Henri Lawi, (g) Hendri Lawi, (h) Norhana Mohamad, (i) Omar Salem, (j) Ahmad Shobirin, (k) Bin Abdul Hir Zulkifli, (l) Abdulhir Bin Hir, (m) Hassan, (n) Hogalu, (o) Hugalu, (p) Lagu, (q) Marwan). Address: Seksyen 17, Shah Alam, Selangor, Malaysia. Date of birth: (a) 5.1.1966, (b) 5.10.1966. Place of birth: Muar Johor, Malaysia. Nationality: Malaysian. Passport No: A 11263265. National identification No: 660105-01-5297 Other Information: (a) Mother's name is Minah Binto Aogist Abd Aziz, (b) Driver license number D2161572 issued in California, USA. Date of designation referred to in Article 2a (4) (b): 9.9.2003. under the heading Natural persons is replaced by the following: Zulkifli Abdul Hir (alias (a) Musa Abdul Hir, (b) Muslimin Abdulmotalib, (c) Salim Alombra, (d) Armand Escalante, (e) Normina Hashim, (f) Henri Lawi, (g) Hendri Lawi, (h) Norhana Mohamad, (i) Omar Salem, (j) Ahmad Shobirin, (k) Bin Abdul Hir Zulkifli, (l) Abdulhir Bin Hir, (m) Hassan, (n) Hogalu, (o) Hugalu, (p) Lagu, (q) Marwan (prominently known as)). Address: (a) Seksyen 17, Shah Alam, Selangor, Malaysia (previous location), (b) Maguindanao, the Philippines (as at Jan. 2015). Date of birth: (a) 5.1.1966, (b) 5.10.1966. Place of birth: Muar Johor, Malaysia. Nationality: Malaysian. Passport No: (a) A 11263265, (b) National identification No: 660105-01-5297, (c) Driver license D2161572, issued in California, USA. Other Information: (a) The Court for the Northern District of California, USA, issued a warrant of arrest for him on 1 Aug. 2007. (b) Confirmed to have died in Maguindanao, Philippines in January 2015. (c) Mother's name is Minah Binto Aogist Abd Aziz. Date of designation referred to in Article 2a (4) (b): 9.9.2003. (2) The following entries shall be amended under the heading Legal persons, groups and entities: (a) The entry Revival of Islamic Heritage Society (alias (a) Jamiat Ihia Al-Turath Al-Islamiya, (b) Revival of Islamic Society Heritage on the African Continent, (c) Jamia Ihya Ul Turath, (d) RIHS). Address: (a) Pakistan; (b) Afghanistan. Other information: (a) Only the Pakistan and Afghanistan offices of this entity are designated; (b) Associated with Abu Bakr al-Jaziri and Afghan Support Committee (ASC). Date of designation referred to in Article 2a (4) (b): 11.1.2002. under the heading Legal persons, groups and entities shall be replaced by the following: Revival of Islamic Heritage Society (alias (a) Revival of Islamic Society Heritage on the African Continent, (b) Jamia Ihya ul Turath, (c) RIHS, (d) Jamiat Ihia Al-Turath Al-Islamiya, (e) Al-Furqan Foundation Welfare Trust, (f) Al-Furqan Welfare Foundation Address: (a) Pakistan, (b) Afghanistan. Other information: (a) Only the Pakistan and Afghanistan offices of this entity are designated, (b) Associated with Abu Bakr al-Jaziri and Afghan Support Committee (ASC). Date of designation referred to in Article 2a (4) (b): 11.1.2002. (b) The entry Al-Haramain Islamic Foundation (Somalia). Address: Somalia. Other information: The founder and former leader is Aqeel Abdulaziz Aqeel al-Aqeel. Date of designation referred to in Article 2a (4) (b): 13.3.2002. under the heading Legal persons, groups and entities shall be replaced by the following: Al-Haramain Islamic Foundation (Somalia). Address: Somalia. Date of designation referred to in Article 2a (4) (b): 13.3.2002. (c) The entry Al-Qaida in the Arabian Peninsula (alias (a) AQAP, (b) Al-Qaida of Jihad Organization in the Arabian Peninsula, (c) Tanzim Qa'idat al-Jihad fi Jazirat al-Arab, (d) Al-Qaida Organization in the Arabian Peninsula, (e) Al-Qaida in the South Arabian Peninsula, (f) Ansar al-Shari'a, (g) AAS, (h) Al-Qaida in Yemen, (i) AQY). Other information: Location: Yemen or Saudi-Arabia. Ansar al-Shari'a was formed in early 2011 by AQAP. Date of designation referred to in Article 2a (4) (b): 19.1.2010. under the heading Legal persons, groups and entities shall be replaced by the following: Al-Qaida in the Arabian Peninsula (alias (a) AQAP, (b) Al-Qaida of Jihad Organization in the Arabian Peninsula, (c) Tanzim Qa'idat al-Jihad fi Jazirat al-Arab, (d) Al-Qaida Organization in the Arabian Peninsula, (e) Al-Qaida in the South Arabian Peninsula, (f) Ansar al-Shari'a, (g) AAS, (h) Al-Qaida in Yemen, (i) AQY). Other information: (a) Location: Yemen or Saudi-Arabia (2004  2006). (b) Formed in Jan. 2009 when Al-Qaida in Yemen combined with Saudi Arabian Al-Qaida operatives, (c) Leader of AQAP is Nasir 'abd-al-Karim 'Abdullah Al-Wahishi, (d) Ansar al-Shari'a was formed in early 2011 by AQAP and has taken responsibility for multiple attacks in Yemen against both government and civilian targets. Date of designation referred to in Article 2a (4) (b): 19.1.2010. (d) The entry Tehrik-e Taliban Pakistan (TTP) (alias (a) Tehrik-I-Taliban Pakistan, (b) Tehrik-e-Taliban, (c) Pakistani Taliban, (d) Tehreek-e-Taliban). Other information: (a) Tehrik-e Taliban is based in the tribal areas along the Afghanistan/ Pakistan border; (b) Formed in 2007, its leader is Hakimullah Mehsud; (c) Wali Ur Rehman is the Emir of TTP for South Waziristan. Date of designation referred to in Article 2a (4) (b): 29.7.2011. under the heading Legal persons, groups and entities shall be replaced by the following: Tehrik-e Taliban Pakistan (TTP) (alias (a) Tehrik-I-Taliban Pakistan, (b) Tehrik-e-Taliban, (c) Pakistani Taliban, (d) Tehreek-e-Taliban). Other information: (a) Tehrik-e Taliban is based in the tribal areas along the Afghanistan/ Pakistan border; (b) Formed in 2007, its leader is Maulana Fazlullah. Date of designation referred to in Article 2a (4) (b): 29.7.2011. (3) The following entry shall be added under the heading Legal persons, groups and entities: (a) The Army Of Emigrants And Supporters (alias: (a) Battalion of Emigrants and Supporters (b) Army of Emigrants and Supporters organization (c) Battalion of Emigrants and Ansar d) Jaysh al-Muhajirin wal-Ansar (JAMWA); Address: Jabal Turkuman area, Lattakia Governorate, Syrian Arab Republic; Other information: Established by foreign terrorist fighters in 2013. Location: Syrian Arab Republic. Affiliated with Islamic State in Iraq and the Levant, listed as Al-Qaida in Iraq and Al-Nusrah Front for the People of the Levant; Date of designation referred to in Article 2a (4) (b): 6.8.2015.